DETAILED ACTION

This action is responsive to the amendment filed 4/30/21. 
Claims 6, 8, 13, 18-20, 31, 36-37, 39-40, 44-46, 57-63 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8, 13, 18-20, 31, 36-37, 39-40, 44-46, 57-63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither singly nor in combination teaches combined limitations of independent claim 62.
The closest available prior art of record are Collins et al. (US 20110137249, “Collins”), Flint (US 20100087900) and Berg et al. (US 20170224528, “Berg”).
The combination of Collins in view of Flint and Berg, is best illustrated by the rejection of claim 1 in the office action dated 11/25/20. A key difference between rejected claim 1 and allowed claim 62 is related to the configuration of the controller. In rejected claim 1, the controller is configured to switch from the first mode or the second mode in which only one of the endovascular heat exchange device of the body surface heat exchange device are being operated, to a third mode in which both are 
In contrast allowed claim 62, defines the third mode in a different manner than that recited by rejected claim 1. In claim 62, when operating in the third mode, a sub-mode can be selected in which both the endovascular heat exchanger and the body surface heat exchanger are initially both either simultaneously cooling or warming in the same direction, until the detection of a physiological variable at which point one of either the endovascular heat exchange device or the body surface heat exchange device is switched to either heat or cool in an opposite direction to the other. This is different from Flint which only initiates counter-warming upon detection of shivering. There is no indication in Flint that the counter-warmer, previous to being utilized as a warmer, is initially operated in conjunction with the endovascular heat exchange device to cool the patient. Since, Flint does not teach initially providing an endovascular heat exchange device and a body surface heat exchange device which are both initially cooling and only switching the body surface heat exchange  into heating mode upon detection of shivering, the combination of Collins, as modified, cannot be used to teach each and every aspect of claim 62. Therefore, claim 62 is defined over the combination of Collins in view of Flint and Berg and is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794